Title: To Benjamin Franklin from Charles Biddle, [June 1776 or early July 1776?]
From: Biddle, Charles
To: Franklin, Benjamin


Biddle (1745–1812), the brother of the more famous naval officer, Nicholas Biddle, was a Philadelphia merchant captain. He had returned the previous January from a complicated but successful voyage to France for gunpowder, and on the way back had injured himself badly in a fall. For a time in August he joined the army in New Jersey, and in September he left, bound for the Caribbean; his lameness, in other words, did not prevent his resuming his “line of business” at sea. What office he held when he wrote we do not know. The office for which he was applying was that of an agent for the marine committee; these agents, who came to be known as the navy board, were first authorized in October, but the need for them may well have been discussed much earlier. The wording of the second paragraph suggests the bracket of dates that we have supplied: gout kept Franklin out of circulation after his return to Philadelphia on May 30, and his presiding over the Pennsylvania convention when it assembled on July 15 publicized his recovery.
 
Sir
[June or early July?, 1776]
After the many strong instances of your freindship which I have received it is with great reluctance I trouble you once more on my Account. My lameness I fear will prevent my pursuing with Vigour the line of business in which I have been bred, and the Continuance of my present Office being uncertain, my freinds have advised me to apply for an establishment in the Navy board, which it is expected will be formed by Congress. If Sir you can consistent with your Judgment recommend me by a line to the President General I make no doubt it will have the greatest weight and shall esteem it as the highest favor.
I am extremely sorry for your late Indisposition but hope for a speedy return of your health. I am just able to walk with the help of a Crutch and shall soon do myself the honor of waiting on you. With the Greatest respect I am Sir Your most Obedient Servant
Chas. Biddle
Dr. Franklin
 
Addressed: Dr. Franklin
Endorsed: Cha Biddle
